                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

LORRAINE CHADWELL, as Personal                                                          PLAINTIFF
Representative of the Estate of Thomas J. Dazey

v.                                    NO. 3:17CV00053 JLH

LONE STAR RAILROAD
CONTRACTORS, INC.; et al.                                                           DEFENDANTS

                                              ORDER

       The joint motion for new trial date is GRANTED. Document #100. This case is removed

from the trial calendar for the week of April 29, 2019, and the current scheduling order is set aside.

A new scheduling order with a new trial date and new deadlines will be entered separately.

       IT IS SO ORDERED this 25th day of January, 2019.




                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE
